DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 09/16/2022.
Claims 1, 9, 17, 19 and 21-23have been amended.
 Claims 1-23 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNames et al. (US 2014/0066816) in view of Walker et al. (US 2018/0199674).

Regarding claim 1: Claim 1 recite a method with the functional limitation of claim 9 and therefore is rejected for the same reasons of claim 9.

Regarding claim 9: McNames disclose a system comprising: 
a foot scanning device configured for obtaining measurement data corresponding to feet of a user (Fig. 15: Accelerometers, gyroscope, magnetometers, ¶0017 and ¶0043); 
a memory to store the pressure and/or measurement data (Fig. 15: Data storage); and 
a processing device, coupled to the memory and the foot scanning device (Fig. 15: I/O Microprocessor), 
wherein the processing device is to: 
receive, from sensors of the foot scanning device, pressure and/or measurement data corresponding to feet of a user (¶0072: his embodiment reports the cadence, stride length, foot clearance, pitch angle at the time of toe off, pitch angle at the time of heel strike, the lateral step position, and the percentage of time spent in each of the phases of the gait cycle); 
preprocess the measurement data (¶0051); and 
generate, based on the preprocessed pressure and/or measurement data, a foot differentiation score that assigns a numerical rating based on how different the user's left foot and right foot are from each other (Fig. 6, ¶0072).
McNames does not explicitly disclose obtaining pressure and/or image data corresponding to feet of a user.
In analogous art regarding foot data, Walker disclose obtaining pressure and/or image data corresponding to feet of a user (¶0148).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of obtaining pressure and/or image data corresponding to feet of a user, as disclose by Walker, to the measurement data of McNames, since having a limited universe of potential options (data corresponding to feet of a user), the selection of any particular option (pressure and/or image data) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of obtaining feet data, either option would have been obvious to one of ordinary skill.

Regarding claim 17: Claim 17 is rejected for the same reasons of claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, 10, 11, 16, 18, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNames et al. (US 2014/0066816) in view of Walker et al. (US 2018/0199674) and further  in view of Schwartz (US 2017/028008).

Regarding claims 2, 3 and 8: Claim 2, 3 and 8 recite a method with the functional limitation of 10, 11 and 16, respectively and therefore is rejected for the same reasons of claims 10, 11 and 16, respectively

Regarding claim 10: The combination of McNames ad Walker disclose the system of claim 9, but does not explicitly disclose wherein to generate the foot differentiation score, the processing device is to further: cause an orthotic recommendation to be provided to the user based on the foot differentiation score.
In analogous art regarding foot monitoring, Schwartz disclose wherein to generate the foot differentiation score, the processing device is to further: cause an orthotic recommendation to be provided to the user based on the foot differentiation score.(¶0038)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein to generate the foot differentiation score, the processing device is to further: cause an orthotic recommendation to be provided to the user based on the foot differentiation score, as disclose by Schwartz, to the system of the combination of McNames ad Walker. The motivation is to personalized the footwear to the user hence improving foot health and comfort.

Regarding claim 11: The combination of McNames ad Walker disclose the system of claim 9, but does not explicitly disclose wherein to generate the foot differentiation score, the processing device is to further: input the preprocessed pressure and/or measurement data into a trained machine learning model; and receive, from the trained machine learning model, the foot differentiation score.
In analogous art regarding foot monitoring, Schwartz disclose using machine learning  techniques to apply it the foot data (¶0053).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein to generate the foot differentiation score, the processing device is to further: input the preprocessed pressure and/or measurement data into a trained machine learning model; and receive, from the trained machine learning model, the foot differentiation score, in view of the teaching of Schwartz, to the system of the combination of McNames ad Walker. The motivation is to make the system more autonomous and efficient.

Regarding claim 16: The combination of McNames, Walker and Schwartz disclose the system of claim 10, wherein to provide the orthotic recommendation, the system is to: 
cause a graphical user interface (GUI) to display the foot differentiation score to inform the user of the differences between the left foot and the right foot of the user (McNames, ¶0045: According to one embodiment, an apparatus comprises a processor configured to perform the method steps above described and hardware to display the results, and ¶0072)  
cause the GUI to display a visual representation of an orthotic product based on the foot differentiation score; or 
cause the orthotic product to be provided to the user based on the foot differentiation score through available prefabricated orthotics or custom orthotics provided by 3D printing or other method (Schwartz: Fig. 6A, Fig. 8, ¶0046 and claim 1).

Regarding claims 18, 19 and 23: Claim 18, 19 and 23 is rejected for the same reasons of claims 10, 11 and 16, respectively.

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNames et al. (US 2014/0066816) ) in view of Walker et al. (US 2018/0199674) in view of Schwartz (US 2017/028008) and further in view of Burch, V et al. (US 2020/0008745).

Regarding claim 4: Claim 4 recite a method with the functional limitation of claim 12 and therefore is rejected for the same reasons of claim 12.

Regarding claim 12: The combination of McNames, Walker and Schwartz disclose the system of claim 11, but does not explicitly disclose wherein the trained machine learning model is trained based on historical pressure and/or measurement data compiled in a data bank, wherein the processing device is to further store the pressure and/or measurement data in the data bank for further training of the trained machine learning model.
In analogous art regarding foot monitoring, Burch disclose wherein the trained machine learning model is trained based on historical pressure and/or measurement data compiled in a data bank, wherein the processing device is to further store the pressure and/or measurement data in the data bank for further training of the trained machine learning model.(¶0041).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the trained machine learning model is trained based on historical pressure and/or measurement data compiled in a data bank, wherein the processing device is to further store the pressure and/or measurement data in the data bank for further training of the trained machine learning model, as disclose by Burch, to the system of the combination of McNames, Walker  and Schwartz. The motivation is to make the system more autonomous and efficient.

Regarding claim 20: Claim 20 is rejected for the same reasons of claims 12.

Allowable Subject Matter
Claims 5-7, 13-15 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689